        Case 5:16-cv-06370-EJD Document 439 Filed 11/05/19 Page 1 of 2



 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 298660)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, Tenth Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC.
 9

10

11                            UNITED STATES DISTRICT COURT

12                          NORTHERN DISTRICT OF CALIFORNIA
13

14                                                   Case No: 5:16-cv-06370-EJD-VKD
   OPTRONIC TECHNOLOGIES, INC., d/b/a
15 Orion Telescopes & Binoculars ®, a California     [PROPOSED] ORDER REGARDING
   corporation,                                      TRIAL EQUIPMENT
16
                 Plaintiff,                          Compl. Filed:         Nov. 1, 2016
17                                                   First Am. Compl.: Nov. 3, 2017
          v.                                         Final Pretrial Conf.: Oct. 10, 2019
18                                                   Trial Date:           Oct. 15, 2019
   NINGBO SUNNY ELECTRONIC CO., LTD.,
19 SUNNY OPTICS, INC., MEADE
   INSTRUMENTS CORP., and DOES 1 - 25,
20
                 Defendants.
21

22

23

24

25

26

27

28

                                                                Case No.: 5:16-cv-06370-EJD-VKD
                          [PROPOSED] ORDER REGARDING TRIAL EQUIPMENT
        Case 5:16-cv-06370-EJD Document 439 Filed 11/05/19 Page 2 of 2



 1         Trial began in this matter on October 15, 2019. To facilitate Plaintiff Optronic

 2 Technologies, Inc.’s (“Orion”) presentation during trial, the Court hereby ORDERS that Orion may

 3 bring the following equipment into Courtroom 4 from November 5, 2019 to November 22, 2019

 4 for its use in Courtroom 4:

 5         1.     Three telescopes

 6

 7

 8 IT IS SO ORDERED.

 9 Dated: _____________, 2019
            Nov. 5
10                                                      Honorable Edward J. Davila
                                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               1                 Case No.: 5:16-cv-06370-EJD-VKD
                           [PROPOSED] ORDER REGARDING TRIAL EQUIPMENT
